DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and 11 of U.S. Patent No. 11,276,123. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claim 1 and similarly Claim 11 of Application/Control Number: 17/695,661
Claim 1 and similarly Claim 11 of U.S. Patent No. 11,276,123
1. A server system operated by a first entity, the server system comprising: a non-transitory computer readable medium storing instructions and shared code objects for generating merchant-specific objects to recognize and allocate recurring revenue generated from a plurality of subscription-based products offered by a plurality of merchant systems to a plurality of sets of customers; and at least one electronic processor configured to access the non-transitory computer readable medium and to execute the instructions, the instructions when executed by the at least one electronic processor causing the server system to implement the steps of: providing a first interface to a first merchant system of the plurality of merchant systems, the first merchant system being remote from the server system and operated by a first merchant different than the first entity, the first interface providing the first merchant system with access to the shared code objects to define: a first subscription-based object for a first set of services to be offered by the first merchant system to a first subset of a first set of customers, the first interface configured to enable the first merchant system to use the shared code objects to define first subscription data corresponding to a first subscription-based product of the plurality of subscription-based products, the first subscription data including first subscription terms of the first subscription-based product, the first subscription terms including one or more first performance metrics, one or more first revenue recognition rules, and one or more first revenue allocation rules, the one or more first revenue recognition rules defining recognition of first recurring revenue based on one or more occurrences of a first set of recognition events associated with the first set of services, the one or more first revenue allocation rules defining allocation of a respective share of the first recurring revenue to a first respective time period associated with the first set of services; and a second subscription-based object for a second set of services to be offered by the first merchant system to a second subset of the first set of customers, the first set of services being different than the second set of services, the first interface configured to enable the first merchant system to use the shared code objects to define second subscription data corresponding to a second subscription-based product of the plurality of subscription-based products, the second subscription data including second subscription terms of the second subscription-based product, the second subscription terms including one or more second performance metrics, one or more second revenue recognition rules, and one or more second revenue allocation rules, the one or more second revenue recognition rules defining recognition of second recurring revenue based on one or more occurrences of a second set of recognition events associated with the second set of services, the one or more second revenue allocation rules defining allocation of a respective share of the second recurring revenue to a second respective time period associated with the second set of services; providing a second interface configured to enable the first merchant system to create a first plurality of customer accounts associated with the first subscription-based object for the first subset of the first set of customers and a second plurality of customer accounts associated with the second subscription-based object for the second subset of the first set of customers, each customer account of the first plurality and the second plurality having a respective set of first account details, the first account details including first subscription-based product identification information, one or more first cost attributes and one or more first calendaring attributes; providing a third interface to a second merchant system of the plurality of merchant systems, the second merchant system being remote from the server system and remote from the first merchant system and operated by a second merchant different than the first entity and different than the first merchant, the second interface providing the second merchant system with access to the shared code objects to define: a third subscription-based object for a third set of services to be offered by the second merchant system to a third subset of a second set of customers, the third interface configured to enable the second merchant system to use the shared code objects to define third subscription data corresponding to a third subscription- based product of the plurality of subscription-based products, the third subscription data including third subscription terms of the third subscription-based product, the third subscription terms including one or more third performance metrics, one or more third revenue recognition rules, and one or more third revenue allocation rules, the one or more third revenue recognition rules defining recognition of third recurring revenue based on one or more occurrences of a third set of recognition events associated with the third set of services, the one or more third revenue allocation rules defining allocation of a respective share of the third recurring revenue to a third respective time period associated with the third set of services; and a fourth subscription-based object for a fourth set of services to be offered by the second merchant system to a fourth subset of the second set of customers, the third set of services being different than the fourth set of services, the third interface configured to enable the second merchant system to use the shared code objects to define fourth subscription data corresponding to a fourth subscription- based product of the plurality of subscription-based products, the fourth subscription data including fourth subscription terms of the fourth subscription- based product, the fourth subscription terms including one or more fourth performance metrics, one or more fourth revenue recognition rules, and one or more fourth revenue allocation rules, the one or more fourth revenue recognition rules defining recognition of fourth recurring revenue based on one or more occurrences of a fourth set of recognition events associated with the fourth set of services, the one or more fourth revenue allocation rules defining allocation of a respective share of the fourth recurring revenue to a fourth respective time period associated with the fourth set of services; and providing a fourth interface configured to enable the second merchant system to create a third plurality of customer accounts associated with the third subscription-based object for the third subset of the second set of customers and a fourth plurality of customer accounts associated with the fourth subscription-based object for the fourth subset of the second set of customers, each customer account of the third plurality and the fourth plurality having a respective set of second account details, the second account details including second subscription-based product identification information, one or more second cost attributes and one or more second calendaring attributes; each of the first subscription-based object, the second subscription-based object, the third subscription-based object, and the fourth subscription-based object being configured to perform: documenting respective recurring funds received from respective customers of the plurality of sets of customers; identifying one or more occurrences of respective recognition events and, based on the identifying of the one or more occurrences of the respective recognition events, using respective revenue recognition rules to trigger and document revenue recognition of respective shares of the respective recurring funds; and using respective revenue allocation rules to allocate the respective shares of the respective recurring funds to respective time periods.
1. A server system operated by a first entity, the server system comprising: a non-transitory computer readable medium storing instructions and shared code objects for generating merchant-specific objects to recognize and allocate recurring revenue generated from a plurality of subscription-based products offered by a plurality of merchant systems to a plurality of sets of end users; and at least one electronic processor configured to access the non-transitory computer readable medium and to execute the instructions, the instructions when executed by the at least one electronic processor causing the server system to implement the steps of: providing a first interface to a first merchant system of the plurality of merchant systems, the first merchant system being remote from the server system and operated by a first merchant different than the first entity, the first interface providing the first merchant system with access to the shared code objects to define: a first subscription-based object for a first set of services to be offered by the first merchant system to a first subset of a first set of end users, the first interface configured to enable the first merchant system to use the shared code objects to define first subscription data corresponding to a first subscription-based product of the plurality of subscription-based products, the first subscription data including first subscription terms of the first subscription-based product, the first subscription terms including one or more first performance metrics, one or more first revenue recognition rules, and one or more first revenue allocation rules, the one or more first revenue recognition rules defining recognition of first recurring revenue based on one or more occurrences of a first set of recognition events associated with the first set of services, the one or more first revenue allocation rules defining allocation of a respective share of the first recurring revenue to a first respective time period associated with the first set of services; and a second subscription-based object for a second set of services to be offered by the first merchant system to a second subset of the first set of end users, the first set of services being different than the second set of services, the first interface configured to enable the first merchant system to use the shared code objects to define second subscription data corresponding to a second subscription-based product of the plurality of subscription-based products, the second subscription data including second subscription terms of the second subscription-based product, the second subscription terms including one or more second performance metrics, one or more second revenue recognition rules, and one or more second revenue allocation rules, the one or more second revenue recognition rules defining recognition of second recurring revenue based on one or more occurrences of a second set of recognition events associated with the second set of services, the one or more second revenue allocation rules defining allocation of a respective share of the second recurring revenue to a second respective time period associated with the second set of services; providing a second interface configured to enable the first merchant system to create a first plurality of user accounts associated with the first subscription-based object for the first subset of the first set of end users and a second plurality of user accounts associated with the second subscription-based object for the second subset of the first set of end users, each user account of the first plurality and the second plurality having a respective set of first account details, the first account details including first subscription-based product identification information, one or more first cost attributes and one or more first calendaring attributes; providing a third interface to a second merchant system of the plurality of merchant systems, the second merchant system being remote from the server system and remote from the first merchant system and operated by a second merchant different than the first entity and different than the first merchant, the second interface providing the second merchant system with access to the shared code objects to define: a third subscription-based object for a third set of services to be offered by the second merchant system to a third subset of a second set of end users, the third interface configured to enable the second merchant system to use the shared code objects to define third subscription data corresponding to a third subscription-based product of the plurality of subscription-based products, the third subscription data including third subscription terms of the third subscription-based product, the third subscription terms including one or more third performance metrics, one or more third revenue recognition rules, and one or more third revenue allocation rules, the one or more third revenue recognition rules defining recognition of third recurring revenue based on one or more occurrences of a third set of recognition events associated with the third set of services, the one or more third revenue allocation rules defining allocation of a respective share of the third recurring revenue to a third respective time period associated with the third set of services; and a fourth subscription-based object for a fourth set of services to be offered by the second merchant system to a fourth subset of the second set of end users, the third set of services being different than the fourth set of services, the third interface configured to enable the second merchant system to use the shared code objects to define fourth subscription data corresponding to a fourth subscription-based product of the plurality of subscription-based products, the fourth subscription data including fourth subscription terms of the fourth subscription-based product, the fourth subscription terms including one or more fourth performance metrics, one or more fourth revenue recognition rules, and one or more fourth revenue allocation rules, the one or more fourth revenue recognition rules defining recognition of fourth recurring revenue based on one or more occurrences of a fourth set of recognition events associated with the fourth set of services, the one or more fourth revenue allocation rules defining allocation of a respective share of the fourth recurring revenue to a fourth respective time period associated with the fourth set of services; and providing a fourth interface configured to enable the second merchant system to create a third plurality of user accounts associated with the third subscription-based object for the third subset of the second set of end users and a fourth plurality of user accounts associated with the fourth subscription-based object for the fourth subset of the second set of end users, each user account of the third plurality and the fourth plurality having a respective set of second account details, the second account details including second subscription-based product identification information, one or more second cost attributes and one or more second calendaring attributes; each of the first subscription-based object, the second subscription-based object, the third subscription-based object, and the fourth subscription-based object being configured to perform: documenting respective recurring funds received from respective end users of the plurality of sets of end users; identifying one or more occurrences of respective recognition events and, based on the identifying of the one or more occurrences of the respective recognition events, using respective revenue recognition rules to trigger and document revenue recognition of respective shares of the respective recurring funds; and using respective revenue allocation rules to allocate the respective shares of the respective recurring funds to respective time periods.

 
The examiner notes as shown above the differences between the term customers in the Instant Application and the term end users in U.S. Patent No. 11,276,123 are obvious variants.  Therefore, the claim is rejected under nonstatutory double patenting.
Regarding 2-10, claims 12-20 depend from independent claim 1 and 11 respectively and inherit the Double Patenting rejection. 

Claim 1 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 and 11 of U.S. Patent No. 10,467,705. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claim 1 and similarly Claim 11 of Application/Control Number: 17/695,661
Claim 1 and similarly Claim 11 of U.S. Patent No. 10,467,705
1. A server system operated by a first entity, the server system comprising: a non-transitory computer readable medium storing instructions and shared code objects for generating merchant-specific objects to recognize and allocate recurring revenue generated from a plurality of subscription-based products offered by a plurality of merchant systems to a plurality of sets of customers; and at least one electronic processor configured to access the non-transitory computer readable medium and to execute the instructions, the instructions when executed by the at least one electronic processor causing the server system to implement the steps of: providing a first interface to a first merchant system of the plurality of merchant systems, the first merchant system being remote from the server system and operated by a first merchant different than the first entity, the first interface providing the first merchant system with access to the shared code objects to define: a first subscription-based object for a first set of services to be offered by the first merchant system to a first subset of a first set of customers, the first interface configured to enable the first merchant system to use the shared code objects to define first subscription data corresponding to a first subscription-based product of the plurality of subscription-based products, the first subscription data including first subscription terms of the first subscription-based product, the first subscription terms including one or more first performance metrics, one or more first revenue recognition rules, and one or more first revenue allocation rules, the one or more first revenue recognition rules defining recognition of first recurring revenue based on one or more occurrences of a first set of recognition events associated with the first set of services, the one or more first revenue allocation rules defining allocation of a respective share of the first recurring revenue to a first respective time period associated with the first set of services; and a second subscription-based object for a second set of services to be offered by the first merchant system to a second subset of the first set of customers, the first set of services being different than the second set of services, the first interface configured to enable the first merchant system to use the shared code objects to define second subscription data corresponding to a second subscription-based product of the plurality of subscription-based products, the second subscription data including second subscription terms of the second subscription-based product, the second subscription terms including one or more second performance metrics, one or more second revenue recognition rules, and one or more second revenue allocation rules, the one or more second revenue recognition rules defining recognition of second recurring revenue based on one or more occurrences of a second set of recognition events associated with the second set of services, the one or more second revenue allocation rules defining allocation of a respective share of the second recurring revenue to a second respective time period associated with the second set of services; providing a second interface configured to enable the first merchant system to create a first plurality of customer accounts associated with the first subscription-based object for the first subset of the first set of customers and a second plurality of customer accounts associated with the second subscription-based object for the second subset of the first set of customers, each customer account of the first plurality and the second plurality having a respective set of first account details, the first account details including first subscription-based product identification information, one or more first cost attributes and one or more first calendaring attributes; providing a third interface to a second merchant system of the plurality of merchant systems, the second merchant system being remote from the server system and remote from the first merchant system and operated by a second merchant different than the first entity and different than the first merchant, the second interface providing the second merchant system with access to the shared code objects to define: a third subscription-based object for a third set of services to be offered by the second merchant system to a third subset of a second set of customers, the third interface configured to enable the second merchant system to use the shared code objects to define third subscription data corresponding to a third subscription- based product of the plurality of subscription-based products, the third subscription data including third subscription terms of the third subscription-based product, the third subscription terms including one or more third performance metrics, one or more third revenue recognition rules, and one or more third revenue allocation rules, the one or more third revenue recognition rules defining recognition of third recurring revenue based on one or more occurrences of a third set of recognition events associated with the third set of services, the one or more third revenue allocation rules defining allocation of a respective share of the third recurring revenue to a third respective time period associated with the third set of services; and a fourth subscription-based object for a fourth set of services to be offered by the second merchant system to a fourth subset of the second set of customers, the third set of services being different than the fourth set of services, the third interface configured to enable the second merchant system to use the shared code objects to define fourth subscription data corresponding to a fourth subscription- based product of the plurality of subscription-based products, the fourth subscription data including fourth subscription terms of the fourth subscription- based product, the fourth subscription terms including one or more fourth performance metrics, one or more fourth revenue recognition rules, and one or more fourth revenue allocation rules, the one or more fourth revenue recognition rules defining recognition of fourth recurring revenue based on one or more occurrences of a fourth set of recognition events associated with the fourth set of services, the one or more fourth revenue allocation rules defining allocation of a respective share of the fourth recurring revenue to a fourth respective time period associated with the fourth set of services; and providing a fourth interface configured to enable the second merchant system to create a third plurality of customer accounts associated with the third subscription-based object for the third subset of the second set of customers and a fourth plurality of customer accounts associated with the fourth subscription-based object for the fourth subset of the second set of customers, each customer account of the third plurality and the fourth plurality having a respective set of second account details, the second account details including second subscription-based product identification information, one or more second cost attributes and one or more second calendaring attributes; each of the first subscription-based object, the second subscription-based object, the third subscription-based object, and the fourth subscription-based object being configured to perform: documenting respective recurring funds received from respective customers of the plurality of sets of customers; identifying one or more occurrences of respective recognition events and, based on the identifying of the one or more occurrences of the respective recognition events, using respective revenue recognition rules to trigger and document revenue recognition of respective shares of the respective recurring funds; and using respective revenue allocation rules to allocate the respective shares of the respective recurring funds to respective time periods.
1. A server system comprising: a non-transitory computer readable medium storing instructions and shared models for generating merchant-specific objects to recognize and allocate revenue generated from a plurality of subscription-based products offered by a plurality of merchant systems to a plurality of sets of end users; and at least one electronic processor configured to access the non-transitory computer readable medium and to execute the instructions, the instructions when executed by the at least one electronic processor causing the server system to implement the steps of: providing a first interface to a first merchant system of the plurality of merchant systems to access the shared models to define: a first subscription-based object for a first set of services to be offered by the first merchant system to a first subset of a first set of end users, the first interface configured to enable the first merchant system to use the shared models to define first subscription data corresponding to a first subscription-based product of the plurality of subscription-based products, the first subscription data including first subscription terms of the first subscription-based product, the first subscription terms including one or more first performance metrics, one or more first revenue recognition rules, and one or more first revenue allocation rules, the one or more first revenue recognition rules defining recognition of first revenue based on one or more occurrences of a first set of recognition events associated with the first set of services, the one or more first revenue allocation rules defining allocation of a respective share of the first revenue to each of a first set of business operations associated with the first set of services; and a second subscription-based object for a second set of services to be offered by the first merchant system to a second subset of the first set of end users, the first set of services being different than the second set of services, the first interface configured to enable the first merchant system to use the shared models to define second subscription data corresponding to a second subscription-based product of the plurality of subscription-based products, the second subscription data including second subscription terms of the second subscription-based product, the second subscription terms including one or more second performance metrics, one or more second revenue recognition rules, and one or more second revenue allocation rules, the one or more second revenue recognition rules defining recognition of second revenue based on one or more occurrences of a second set of recognition events associated with the second set of services, the one or more second revenue allocation rules defining allocation of a respective share of the second revenue to each of a second set of business operations associated with the second set of services; providing a second interface configured to enable the first merchant system to create a first plurality of user accounts associated with the first subscription-based object for the first subset of the first set of end users and a second plurality of user accounts associated with the second subscription-based object for the second subset of the first set of end users, each user account of the first plurality and the second plurality having a respective set of first account details, the first account details including first subscription-based product identification information, one or more first cost attributes and one or more first calendaring attributes; providing a third interface to a second merchant system of the plurality of merchant systems to access the shared models to define: a third subscription-based object for a third set of services to be offered by the second merchant system to a third subset of a second set of end users, the third interface configured to enable the second merchant system to use the shared models to define third subscription data corresponding to a third subscription-based product of the plurality of subscription-based products, the third subscription data including third subscription terms of the third subscription-based product, the third subscription terms including one or more third performance metrics, one or more third revenue recognition rules, and one or more third revenue allocation rules, the one or more third revenue recognition rules defining recognition of third revenue based on one or more occurrences of a third set of recognition events associated with the third set of services, the one or more third revenue allocation rules defining allocation of a respective share of the third revenue to each of a third set of business operations associated with the third set of services; and a fourth subscription-based object for a fourth set of services to be offered by the second merchant system to a fourth subset of the second set of end users, the third set of services being different than the fourth set of services, the third interface configured to enable the second merchant system to use the shared models to define fourth subscription data corresponding to a fourth subscription-based product of the plurality of subscription-based products, the fourth subscription data including fourth subscription terms of the fourth subscription-based product, the fourth subscription terms including one or more fourth performance metrics, one or more fourth revenue recognition rules, and one or more fourth revenue allocation rules, the one or more fourth revenue recognition rules defining recognition of fourth revenue based on one or more occurrences of a fourth set of recognition events associated with the fourth set of services, the one or more fourth revenue allocation rules defining allocation of a respective share of the fourth revenue to each of a fourth set of business operations associated with the fourth set of services; and providing a fourth interface configured to enable the second merchant system to create a third plurality of user accounts associated with the third subscription-based object for the third subset of the second set of end users and a fourth plurality of user accounts associated with the fourth subscription-based object for the fourth subset of the second set of end users, each user account of the third plurality and the fourth plurality having a respective set of second account details, the second account details including second subscription-based product identification information, one or more second cost attributes and one or more second calendaring attributes; each of the first subscription-based object, the second subscription-based object, the third subscription-based object, and the fourth subscription-based object being capable of: documenting respective funds received from respective users; identifying one or more occurrences of respective recognition events and, based on the identifying of the one or more occurrences of the respective recognition events, using respective revenue recognition rules to trigger and document revenue recognition of at least a first portion of the respective funds associated with a one-time payment and at least a second portion of the respective funds associated with a recurring payment; using the respective revenue allocation rules to allocate a respective share of the first portion to at least one business operation and to a respective time period; using the respective revenue allocation rules to allocate a respective share of the second portion to a subset of the first set of business operations and to a second time period; identifying a subscription change event in a particular user account, the subscription change event changing at least one account detail of the respective set of account details associated with the particular user account; using the respective revenue recognition rules associated with the particular user account to reevaluate past revenue recognition associated with the particular user account; and using the respective revenue allocation rules associated with the particular user account to reevaluate past revenue allocation to the set of business operations associated with the subscription change event and to a time period associated with the subscription change event.

 
The examiner notes as shown above the claims elements of the instant application and U.S. Patent No. 10,467,705 are obvious variants.  Therefore, the claim is rejected under nonstatutory double patenting.
Regarding 2-10, claims 12-20 depend from independent claim 1 and 11 respectively and inherit the Double Patenting rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627